Citation Nr: 1335844	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO. 07-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-concussion syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue was remanded in March 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In his December 2007 substantive appeal (on VA Form 9); the Veteran requested a video conference hearing at the local RO before a Member (Veterans Law Judge (VLJ)) of the Board. The Veteran listed his then current address as "911 Third St., Nescopeck, PA 18635." The same month the Veteran was sent notice acknowledging his request for a video conference hearing at the above address. On April 30, 2010, the Veteran was sent a letter confirming the date and time of the videoconference hearing set for June 3, 2010. The notice was sent to the following address: "18 W. Clay St., Hazelton, PA 18020." A scheduled VA examination was also sent to the "18 W. Clay St., Hazelton, PA 18020." The Veteran failed to appear for both his hearing and his VA examination and was marked "no show." Subsequently, a Supplemental Statement of the Case (SSOC) denying the claim was mailed to "18 W. Clay St., Hazelton, PA 18020." It was returned to the VA as "NOT DELIVERABLE AS ADDRESSED, UNABLE TO FORWARD."

In May 2012, the Veteran stated that his address was "347 Grant St. Berwick, PA 18603." He also stated that he did not receive any information regarding his hearing or when it was scheduled. And that, he later changed his election of a video conference hearing to a travel board hearing.

He did not provide any reason or good-cause explanation for his absence but, to date, has not withdrawn his hearing request. And because there is the possibility he did not receive notice of that hearing or examination notice, since having moved to another address and perhaps even to other addresses after that, he should be given another opportunity to appear for his hearing and a VA examination.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and confirm his current mailing address; schedule a travel board hearing before the Board and provide him notice of the hearing date, time, and location, etc., at his current address. If he again fails to report for the hearing and does not provide any reason or good-cause explanation for his absence, then again document this in his claims file.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


